—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Slavin, J.), rendered February 6, 1992, convicting him of robbery in the first degree and tampering with a witness in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that certain comments made by the prosecutor during summation require reversal of the conviction. Quite apart from the fact that most of the claims are not preserved for appellate review, we note that the court admonished the prosecutor and gave curative *593instructions where potentially improper remarks were made. In view of the prompt action taken by the court, the errors, if any, were harmless (see, People v Galloway, 54 NY2d 396; People v Steede, 149 AD2d 744).
We also find that the sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be unpreserved for appellate review or without merit. Mangano, P. J., Sullivan, Miller and Pizzuto, JJ., concur.